DETAILED ACTION

                                                EXAMINER’S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the
changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Todd Thurheimer Oct. 15, 2021.
The application has been amended as follows:
(Currently Amended) A computer implemented method, comprising:
defining, by one or more processors, an enterprise data model comprising a first entity, a second entity, and metadata that describes a foreign key reference between the first entity and the second entity and that describes an approach for maintaining the foreign key reference, wherein the first entity is located in a first domain and the second entity is located in a second domain, and wherein the metadata specifies that attributes in the second entity are to be duplicated in the first entity;
deploying, by the one or more processors, first components of the enterprise data model in the first domain based on the enterprise data model;
generating, by the one or more processors, an artifact based on the metadata that maintains the foreign key reference between the first entity and the second entity based on the approach, wherein the artifact comprises a data model script that creates first attributes in the first entity corresponding to second attributes in the second entity and a publisher-to-subscriber replication pattern that replicates the second attributes to the first attributes; and
implementing, by the one or more processors, the artifact in the first domain and the second domain.

(Cancelled) 

(Original) The method of claim 1, wherein the metadata specifies that attributes in the second entity are to be queried in real-time using an API call and wherein the artifact comprises an API specification providing for data-lookup from the first entity to the second entity.

(Original) The method of claim 1, wherein the metadata specifies that a recreated entity of the second entity is to be created in the first domain and wherein the artifact comprises a data model script that creates the recreated entity and a publisher-to-subscriber replication pattern that replicates the second entity to the recreated entity.

(Previously Presented) The method of claim 1, further comprising:
receiving, by the one or more processors, additional information about the enterprise data model comprising a third entity, a second metadata that describes a foreign key reference between the second entity and the third entity; and 
deploying, by the one or more processors, second components of the enterprise data model in the second domain by automatically generating the artifact using the second entity and the second metadata.

(Previously Presented) The method of claim 1, further comprising:
receiving, by the one or more processors, a change to the enterprise data model; and
updating, by the one or more processors, the deployed first components based on the change.

(Original) The method of claim 1, wherein the artifact is a table in a database.

(Original) The method of claim 1, wherein the enterprise data model describes a customer relationship management system.

(Previously Presented) The method of claim 1, further comprising:
providing, by the one or more processors, an online tool that presents a model of the first entity and the second entity, builds the enterprise data model, and generates the metadata.

(Previously Presented) The method of claim 1, further comprising:
deploying, by the one or more processors, the enterprise data model in a centralized data warehouse; and 
importing, by the one or more processors, data from the first entity and the second entity into the centralized data warehouse. 

(Currently Amended) A system, comprising:
a memory; and
at least one processor coupled to the memory and configured to:
define an enterprise data model comprising a first entity, a second entity, and metadata that describes a foreign key reference between the first entity and the second entity and that describes an approach for maintaining the foreign key reference, wherein the first entity is located in a first domain and the second entity is located in a second domain and wherein the metadata specifies that attributes in the second entity are to be duplicated in the first entity;
deploy first components of the enterprise data model in the first domain based on the enterprise data model; 
generate an artifact based on the metadata that maintains the foreign key reference between the first entity and the second entity based on the approach, wherein the artifact comprises a data model script that creates first attributes in the first entity corresponding to second attributes in the second entity and a publisher-to-subscriber replication pattern that replicates the second attributes to the first attributes; and
implement the artifact in the first domain and the second domain.

(Cancelled)

(Original) The system of claim 11, wherein the metadata specifies that attributes in the second entity are to be queried in real-time using an API call and wherein the artifact comprises an API specification providing for data-lookup from the first entity to the second entity.

(Original) The system of claim 11, wherein the metadata specifies that a recreated entity of the second entity is to be created in the first domain and wherein the artifact comprises a data model script that creates the recreated entity and a publisher-to-subscriber replication pattern that replicates the second entity to the recreated entity.

(Previously Presented) The system of claim 11, the at least one processor further configured to:
deploy the enterprise data model in a centralized data warehouse; and 
import data from the first entity and the second entity into the centralized data warehouse. 

(Currently Amended) A non-transitory computer-readable device having instructions stored thereon that, when executed by at least one computing device, cause the at least one computing device to perform operations comprising:
defining an enterprise data model comprising a first entity, a second entity, and metadata that describes a foreign key reference between the first entity and the second entity and that describes an approach for maintaining the foreign key reference, wherein the first entity is located in a first domain and the second entity is located in a second domain, and wherein the metadata specifies that attributes in the second entity are to be duplicated in the first entity;
deploying first components of the enterprise data model in the first domain based on the enterprise data model; 
generating an artifact based on the metadata that maintains the foreign key reference between the first entity and the second entity based on the approach, wherein the artifact comprises a data model script that creates first attributes in the first entity corresponding to second attributes in the second entity and a publisher-to-subscriber replication pattern that replicates the second attributes to the first attributes; and
implementing the artifact in the first domain and the second domain.

(Cancelled) 

(Original) The non-transitory computer-readable device of claim 16, wherein the metadata specifies that attributes in the second entity are to be queried in real-time using an API call and wherein the artifact comprises an API specification providing for data-lookup from the first entity to the second entity.

(Original) The non-transitory computer-readable device of claim 16, wherein the metadata specifies that a recreated entity of the second entity is to be created in the first domain and wherein the artifact comprises a data model script that creates the recreated entity and a publisher-to-subscriber replication pattern that replicates the second entity to the recreated entity.

(Previously Presented) The non-transitory computer-readable device of claim 16, the operations further comprising:
deploying the enterprise data model in a centralized data warehouse; and 
importing data from the first entity and the second entity into the centralized data warehouse.

(New) The method of claim 1, wherein the publisher-to-subscriber replication pattern that replicates the second attributes to the first attributes adheres to domain-specific security protocols and access requirements.

(New) The system of claim 11, wherein the publisher-to-subscriber replication pattern that replicates the second attributes to the first attributes adheres to domain-specific security protocols and access requirements.

(New) The system of claim 11, wherein the publisher-to-subscriber replication pattern that replicates the second attributes to the first attributes adheres to domain-specific security protocols and access requirements.





                                                 REASONS FOR ALLOWANCE

1.	Claims 1, 3-11, 13-16, 18-23 are allowed.
2.	The following is an examiner’s statement of reasons for allowance:
Applicant’s argument filed  06/03/2021 regarding claims 1, 3-11, 13-16, 18-23  have been considered and are persuasive.  The prior art does not disclose ”defining, by one or more processors, an enterprise data model comprising a first entity, a second entity, and metadata that describes a foreign key reference between the first entity and the second entity and that describes an approach for maintaining the foreign key reference, wherein the first entity is located in a first domain and the second entity is located in a second domain, and wherein the metadata specifies that attributes in the second entity are to be duplicated in the first entity; deploying, by the one or more processors, first components of the enterprise data model in the first domain based on the enterprise data model; generating, by the one or more processors, an artifact based on the metadata that maintains the foreign key reference between the first entity and the second entity based on the approach, wherein the artifact comprises a data model script that creates first attributes in the first entity corresponding to second attributes in the second entity and a publisher-to-subscriber replication pattern that replicates the second attributes to the first attributes; and implementing, by the one or more processors, the artifact in the first domain and the second domain”, as required by claim 1 and a similar to the limitations of claims 11 and 16.  Thus, prior art of record neither renders obvious nor anticipates the combination of claimed elements in light of the specification.  After a further search and a thorough examination of the present application and in light of the prior art made of record, independent claims 1, 11 and 16 are allowed.  Dependent claims 3-10, 13-15, 18-23 are allowed at least by virtue of their dependency from claims 1, 11 and 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

                                                        Contact Information
3.	Any inquiry concerning this communication or earlier communications 
from the examiner should be directed to Kim T. Nguyen whose telephone number is (571)270-1757.  The examiner can normally be reached on 7:30AM to 5:00PM East. Alt Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the 
	examiner’s supervisor, Alford Kindred can be reached on 571-272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Oct. 21, 2021
/KIM T NGUYEN/Primary Examiner, Art Unit 2153